Habites, J.
(dissenting'). Sec. 1809, Stats., imposes an absolute liability for injury at a grade crossing in cities, where a train is running at a speed of more than twelve miles an hour and not to exceed twenty miles an hour, unless *120the railway company either maintains gates, a flagman, or an electric signal bell, provided the “injury . . . was caused by the omission ... to comply with . . . the requirements of section 1809,” and provided further that the party injured was not guilty of gross negligence. If the speed exceeds twenty miles per hour and does not exceed thirty, then the same rule of liability obtains unless the railway company maintains a flagman or gates.
I do not disagree with the conclusion of the court that none of the safeguards above provided for were maintained at the time of the accident. I also think that the jury might find that the accident would not have happened had the east gates been in working order. Still I think a case for recovery under the statute was not made out. As I read the evidence, it would not support, a finding by the jury that the speed of the train at the time of the accident exceeded twenty miles an hour. The train might lawfully be run at this rate of speed if an electric bell had been maintained. The liability created by the statute does not exist in such a case unless the failure to maintain such a bell caused the injury. The proof is clear and uncontradicted that the gong in the tower was loud and clear when sounded and that it was constantly sounded from the time the deceased approached the west gates until he was struck. I am unable to see how any one can say that if a bell operated by electricity had been installed and was in working order the deceased would not have entered upon the tracks, when he disregarded a signal in every way as well calculated to give notice of the approach of a train. Unless it can be said that the electric bell would deter him although the gong did not, the absence of the electric bell did not cause the injury and the defense of contributory negligence would be available. The legislature no doubt prescribed the use of an electric bell because it works automatically and is sure in operation when properly cared for. That the deceased would *121heed a hell operated by electric power when he disregarded a hell in every way as well calculated to give warning, operated by hand power, seems to me to he an extremely attenuated and speculative assumption. Admittedly the statute is a drastic one and effect should be given to that part of it which makes the liability absolute only in case the absence of the safeguards provided for causes the injury. In any case where a train is run over a grade crossing at a speed of more than twelve and not to exceed twenty miles an hour, where a party injured is guilty of contributory negligence he cannot recover without establishing the following facts: (1) that he was not guilty of gross negligence; (2) that neither the gates, electric bell, nor flagman provided by statute were maintained; and (3) that if any one of those three safeguards had been maintained the accident would not have happened. It is clear that where the speed does not exceed twenty miles an hour an injured party cannot claim the benefit of the statute by simply showing that if gates had been maintained the accident would not have occurred. In this case all three safeguards were lacking. If the injured party can make out a case by showing the absence of gates, he can make one by showing that there was no flagman or no bell. The railway company has the right to select the safeguard it will use, and it is only on a showing that any one of them would suffice that a case can be made. This, as it seems to me, is the plain and obvious meaning of the statute. If there was any evidence in the case tending to show that the electric bell would have been more likely to prevent this accident than would the hand bell, I could see my way clear to assent to an affirmance of the judgment. But there is no such evidence. Indeed the proof is quite to the contrary.
The jury did not pass on the actual speed of the train. If the record contains anything more than a mere scintilla of evidence to show that the speed exceeded twenty miles an *122hour, then there has been a mistrial. No finding by the court' upon the point can be presumed, because the evidence would not support it and because the defendant requested that a question be submitted to the jury specifically covering the rate of speed.
Marshall, J., concurs in the foregoing dissenting opinion.